Citation Nr: 0631505	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial compensable rating for 
peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial compensable rating for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
hypertension as secondary to the veteran's service connected 
diabetes mellitus and granted service connection at 
noncompensable ratings for peripheral neuropathy of the left 
and the right lower extremities secondary to the veteran's 
service-connected diabetes mellitus.

In November 2005, the veteran submitted a claim for service 
connection for a skin rash secondary to exposure to Agent 
Orange.  This issue has not been developed for appellate 
review and, accordingly, is referred to the San Juan RO for 
appropriate action.

FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has hypertension that is related to his service-
connected diabetes mellitus.

2.  The veteran's peripheral neuropathy of the right lower 
extremity is shown to be manifested by a mild degree of lost 
or impaired function of the sciatic nerve.
 
3.  The veteran's peripheral neuropathy of the left lower 
extremity is shown to be manifested by a mild degree of lost 
or impaired function of the sciatic nerve.


CONCLUSION OF LAW

1. Claimed hypertension is not proximately due to or the 
result of service-connected diabetes mellitus, and was not 
aggravated thereby.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006).

2.  Resolving all doubt in favor of the veteran, the 
criteria for a 10 percent evaluation for service-connected 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
Diagnostic Code 8520 (2006).

3.  Resolving all doubt in favor of the veteran, the 
criteria for a 10 percent evaluation for service-connected 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102, 3.159, 4.7, 4.124a, 
Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a June 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The 
June 2003 letter informed the appellant what additional 
information or evidence was needed to support his claim and 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  Under these circumstances, 
the Board is satisfied that the appellant has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with this notice until April 2006, 
after the initial unfavorable decision.  However, since the 
veteran did, in fact, receive this notice and retains the 
right to appeal any disability rating or effective date 
assigned by the RO, the Board finds there is no prejudice to 
the claimant under the holding in Dingess.  The appellant 
has not alleged any prejudice with respect to the timing of 
the notification, nor has any been shown.

Service medical records, VA medical records and examination 
reports, a non-VA medical examination report and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the issue addressed in this 
decision and VA has satisfied, to the extent possible, the 
duty to assist.  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim.  

For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the 
current disability was either caused by or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  Generally, when 
a veteran contends that a service-connected disability has 
caused a new disorder, there must be competent medical 
evidence that the secondary disorder was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection for diabetes mellitus was granted in a 
December 2001 rating decision.  In the present case, the 
veteran contends that he has hypertension which is caused by 
his service-connected diabetes mellitus, and that his 
hypertension should be service-connected secondary to his 
service-connected diabetes mellitus.

The veteran's service medical records do not show any 
treatment for or diagnosis of hypertension.  His separation 
Report of Medical Examination and Report of Medical History 
do not reflect a diagnosis of hypertension.  

Post-service medical treatment records do not reflect 
treatment for or diagnosis of hypertension.  An August 2001 
VA general medical examination report reflects the veteran's 
contentions that he was being treated for hypertension; 
however the examiner did not diagnose hypertension.  A July 
2003 VA hypertension examiner indicated that the veteran was 
taking hypertension medication to protect his kidneys, not 
to treat hypertension and that the veteran had not shown any 
hypertension level at any time as of the date of the 
examination.  The examiner observed that there was no 
evidence of arterial hypertension.  

There is no medical evidence that the veteran's service-
connected diabetes has caused the veteran to have 
hypertension.  In terms of the veteran's own statements, he, 
as a layperson, with no apparent medical expertise or 
training, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Based on the above circumstances, the Board concludes that 
no reasonable possibility exists that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a)(2).  Thus, the preponderance of the medical 
evidence is against service connection for hypertension 
secondary to the veteran's service-connected diabetes 
mellitus.  Accordingly, the service connection claim for 
hypertension secondary to his service-connected diabetes 
mellitus is denied.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Disability Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Since the present 
appeal arises from an initial rating decision, which 
established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant contends that his service-connected peripheral 
neuropathy of his right and left legs is more severe than 
the assigned disability rating suggests and that he is 
eligible for a compensable disability rating.  The veteran 
is currently service connected at a noncompensable (zero 
percent) disability rating under Diagnostic Code 8520, 
diseases of the peripheral nerves, sciatic nerve.  38 C.F.R. 
§ 4.124a (2006).  

Under the current rating criteria, the veteran may receive a 
10 percent rating by showing that he has mild incomplete 
paralysis of the sciatic nerve.  The term "incomplete 
paralysis" with peripheral nerve injuries indicates a degree 
of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each 
nerve, whether due to varied level of nerve lesion or to 
partial regeneration.  A 20 percent disability rating would 
necessitate a showing of moderate incomplete paralysis of 
the sciatic nerve.

In a July 2003 peripheral nerves examination, the veteran 
stated he had pain in his lower extremities and particularly 
in his feet for the past few years, that the pain was 
present all the time and worse at night, and that it 
sometimes was severe enough to be classified as 10/10.  The 
veteran further stated that the pain impaired walking and 
standing.  No specific nerve was identified as being 
affected and there was no specific evidence of paralysis, 
neuritis, neuralgia or peripheral neuropathy on routine 
neurological examination.  However, a nerve conduction study 
was performed by a private physician, and the physician gave 
a diagnosis of mild, early, sensory, peripheral neuropathy.  
The VA examiner opined that, based on the results of the 
nerve conduction study, there was electrodiagnostic evidence 
of peripheral neuropathy, more likely than not secondary to 
the veteran's service-connected diabetes mellitus type II.

The Board finds the veteran's level of peripheral neuropathy 
is equivalent to a mild degree of lost or impaired function 
of the sciatic nerve, such that a 10 percent rating for each 
leg would be warranted.  38 C.F.R. § 4.124a.  As to a rating 
in excess of 10 percent, the evidence of record does not 
show that he has the equivalent of moderate peripheral 
neuropathy in either leg.  The July 2003 VA peripheral 
nerves examiner stated that there was no nerve involvement 
on routine neurological examination, and that there was no 
motor or sensory deficit found on examination.  In addition, 
the private physician who conducted the nerve conduction 
study opined that the veteran's peripheral neuropathy was 
early and mild.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's peripheral neuropathy has been persistently 
more severe than the extent of disability contemplated under 
the assigned rating at any time during the period of this 
initial evaluation.  There is no evidence of record that the 
veteran's service-connected peripheral neuropathy causes 
marked interference with employment, or necessitates 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  Thus, the preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 10 percent for the veteran's peripheral 
neuropathy.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Service connection for hypertension, secondary to diabetes 
mellitus is denied.

A rating of 10 percent for peripheral neuropathy of the 
right lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A rating of 10 percent for peripheral neuropathy of the left 
lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


